IN THE COURT OF COMMON PLEAS FOR THE STATE OF DELAWARE
IN AND FOR NEW CASTLE COUNTY

IN THE MATTER OF )

LA’VHEY JADIHEA WAYMAN )

PETITIONER, )
)

TO ) C.A. No. CPU4-20-003474
)

SAKANI LA’VHEY WAYMAN. ) Petitioner’s Date of Birth
) 11/01/1993
)
)
) CHANGE OF NAME

Submitted: April 28, 2021
Decided: June 2, 2021
MEMORANDUM OPINION AND ORDER
On April 28, 2021, this Court held a hearing regarding the proposed name change of
La’Vhey Jadihea Wayman (hereafter “Wayman’”). At the conclusion of the hearing, the Court

reserved decision. This is the Court’s final Order and Opinion.

PROCEDURAL HISTORY

Wayman is a sentenced inmate serving a sentence for the charge of rape in the fourth
degree. In March of 2020, this Court granted Wayman’s first name change petition pursuant to 10
Del. C. § 5901.! The previous petition changed Wayman’s birth name to a name that better aligned
with her gender identity. The previous Court order changed Wayman’s name from Keith Orlando

Wayman, Jr. to La’Vhey Jadihea Wayman.

 

110 Del. C. § 5902.
In December of 2020, Wayman filed a second petition for name change with this Court.
Chief Judge Danberg denied Wayman’s second petition for name change on the papers and set the

matter for a hearing. The hearing in this matter was held on April 28, 2021.

FACTS
Wayman’s first application for name change was motivated by Wayman’s gender identity.
Wayman’s first name change reflected her transition in gender identity from identifying as a man
to a woman. The application for Wayman’s second petition for name change also states “gender
identity” as the reason motivating the application. In response to Wayman’s second name change
petition, the State submitted a letter to the Court stating that Wayman’s first name change petition

also mentioned “gender identity” as the motivation behind her name change.

On April 28, 2021, this Court held a hearing on Wayman’s name change petition. Wayman
explained to the Court that she is seeking to change her name from La’Vhey Jadihea Wayman to
Sakani La’Vhey Wayman because of the names African origin and ethnicity. Wayman explained
that Sakani means “full of joy and laughter.” Wayman seeks a second name change in less than
one-year because the name aligns with her African origin and ethnicity. Wayman did not express
any interest in transitioning back to identifying as a man. Wayman made it clear to the Court that
she seeks to continue identifying as a woman and intends to continue her transition upon her release

from incarceration.

THE LAW

The controlling statute in this matter is 10 Del. C. § 5901.” For an incarcerated individual

seeking to petition the Court to change their name, subsection (C) states as following

 

210 Del. C. § 5902.
310 Del. C. § 5902 (c) (1)-(2).
(c) The common law right of any person to change his or her name is hereby
abrogated as to individuals subject to the supervision of the State of Delaware
Department of Correction. Such individuals may only effect a name change by
petitioning the Court of Common Pleas as follows:

(1) Individuals subject to the supervision of the Department of Correction shall be
prohibited from adopting any names other than their legal names or otherwise
effecting name changes, except as provided in this subsection.

(2) When, based upon testimony or sworn affidavits, the Court finds that a petition
for a name change of an individual subject to the supervision of the Department of
Correction is motivated by a sincerely held religious belief or gender identity, the
Court may grant such petition. In any case in which an individual subject to the
supervision of the Department of Correction petitions the Court of Common Pleas
for a change of name, the Court shall provide notice and opportunity to oppose the
name change to the Department of Correction and shall permit it to submit any
appropriate documentation in support of its opposition 4

10 Del. C. § 5901(c) only permits inmates under the supervision of the Delaware Department of
Corrections to change their name for a “sincerely held religious belief or gender identity.” The
name change statute was designed to abrogate the common law right to petition the Court to change
a name when someone is subject to the supervision of the Delaware Department of Corrections.°
An inmate can still petition to change their name by petition to the Court of Common Pleas, but
they must meet the specific requirements set out in 10 Del. C. § 5901(C) (1)-(2).”

According to the name change statute, this Court can only grant a name change petition of
an inmate held by the Delaware Department of Corrections if the petition is motivated by a
sincerely held religious belief or gender identity. During the April 28, 2021 hearing, the Court

questioned Wayman’s motivation behind changing her name for a second time in less than a one-

 

4 Id.

> 10 Del. C. § 5901(c)(2).

© Short v. State, 2014 WL 11048190 (Del. Super. Ct. Aug. 5, 2014).
7 Id.
year period. The Court also questioned Wayman’s reasoning for a name change after she had
already receiving an order from this Court granted Wayman’s previous name change motivated by
gender identity. Wayman explained to the Court that the name change she is seeking identifies
better with her African origin and ethnicity. Wayman further explained that the first name she is
seeking to have the Court change means “full of joy and laughter.” Wayman did not express during
the hearing that she wishes to now identify as a man.

If this name change petition is granted, Wayman will have had three different names during
her period of incarceration in Delaware. The Court notes the potential for confusion with the
Delaware Department of Correction’s records is an issue the statute was designed to prevent. The
name change statute was designed to prevent inmates from changing their names to avoid
supervision and for other inappropriate reasons, The Court sympathizes that Wayman seeks to
change her name to something that better identifies with her African origins and ethnicity, but this
is not an inappropriate reason to grant a name change for someone that is currently under the
supervision of the Delaware Department of Corrections. The provisions of 10 Del. C. § 5901(c)(1)-
(2) expressly precludes individuals subject to the supervision of the Department of Correction from
adopting any names other than their legal names or otherwise effecting name changes unless it is
motivated by a sincerely held religious belief or gender identity .®

Therefore, since Wayman’s basis for name change is not motivated by a sincerely held
religious belief or gender identity it is prohibited by the statute and is HEREBY DENIED.

IT IS SO ORDERED.

 

(
The Honorable Robert H. Surles

 

8 10 Del. C. § 5902 (c) (2).